Exhibit16 October 7, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: On October 7, 2010, we were notified of our dismissal as the independent registered public accountant for Fullnet Communications, Inc. (the “Company”). We have read the Company’s disclosure set forth in Item4.01 “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K dated October 7, 2010 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. We have not been requested to, nor are we providing any representations related to the other disclosures included in this Form 8-K. Sincerely, /s/ Eide Bailly LLP Eide Bailly LLP 5
